         Case 1:20-cr-00397-PGG Document 81
                                         78 Filed 03/16/21
                                                  03/11/21 Page 1 of 2




                                                                           March 11, 2021
BY ECF

The Honorable Judge Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

RE:    United States v. Joanna DeJesus, et al.
       20 Cr. 397 (PGG)
                                                                      March 16, 2021
Honorable Judge Gardephe:
         I write to request a temporary modification to Joanna DeJesus’s bail conditions to allow
her to travel to the District of New Jersey to attend a baby shower on Saturday, March 20, 2021.
The Government and Pretrial Services do not object to this request.

        On February 11, 2020, Ms. DeJesus was presented in Magistrate Court and the following
bail conditions were set and subsequently met:

       $50,000 personal recognizance bond to be co-signed by two financially responsible
       persons for moral suasion; compliance with pre-trial supervision as directed; surrender of
       travel documents with no new applications and travel restricted to the Southern and
       Eastern Districts of New York; no possession of firearms/destructive devices/other
       weapons; no new lines of credit or bank accounts; and no contact with the alleged victim
       or co-defendant outside the presence of counsel.

        Ms. DeJesus now respectfully requests that the bail conditions be temporarily modified to
allow her to travel to the District of New Jersey to attend a friend’s baby shower on Saturday,
March 20, 2021. Ms. DeJesus has remained in compliance with all of the conditions of her
pretrial release since her arrest more than one year ago. The Government and Pretrial Services do
not object to this request.
         Case 1:20-cr-00397-PGG Document 81
                                         78 Filed 03/16/21
                                                  03/11/21 Page 2 of 2




Respectfully submitted,

       /s/
Marne L. Lenox
Assistant Federal Defender                SO ORDERED:
(212) 417-8721

                                          _______________________________
                                          HONORABLE PAUL G. GARDEPHE
                                          United States District Judge



cc:    Rebecca Dell, Assistant U.S. Attorney
       Dominique Jackson, Pre-Trial Services Officer
